ORDER

PER CURIAM.
Catherine Umbertino (wife), appeals a judgment entered in favor of Kevin Lombar-do, respondent, in an action to recover the proceeds of a life insurance policy issued by John Hancock Mutual Life Insurance Company (John Hancock) to Dale Lombardo, wife’s former husband (husband). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.